Citation Nr: 0938121	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder, claimed as transitional cell carcinoma right renal 
pelvis, status post radical nephro-ureterectomy due to 
exposure to herbicides.

2.  Entitlement to service connection for a bladder disorder, 
claimed as recurrent bladder tumors due to exposure to 
herbicides.

3.  Entitlement to service connection for claudication of the 
bilateral lower extremities, claimed as due to exposure to 
herbicides.

4. Entitlement to service connection for a left kidney 
disorder, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to August 
1953, and from December 1954 to November 1971.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  Right kidney cancer, recurrent bladder tumors, claudation 
of the bilateral lower extremities, and a left kidney 
disorder are not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

3.  Right kidney cancer, recurrent bladder tumors, claudation 
of the bilateral lower extremities, and a left kidney 
disorder were not demonstrated during service, or for many 
years thereafter; none of the disorders are related to active 
service. 




CONCLUSIONS OF LAW

1.  A right kidney disorder, claimed as transitional cell 
carcinoma right renal pelvis, status post radical nephro-
ureterectomy due to exposure to herbicides, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A bladder disorder, claimed as recurrent bladder tumors 
due to exposure to herbicides, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  Claudication of the bilateral lower extremities, claimed 
as due to exposure to herbicides, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

4. A left kidney disorder, claimed as due to exposure to 
herbicides, was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

The Board will first address the Veteran's contentions that 
his right kidney cancer, recurrent bladder tumors, claudation 
of the bilateral lower extremities, and a left kidney 
disorder are all due to his exposure to herbicides during his 
active service in Vietnam.  In this regard, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (2009).  
  
His records establish that he had active service in the 
Republic of Vietnam within the presumptive period specified 
above.  As such, it is presumed that the Veteran was exposed 
to an herbicide agent during active service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).     

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include AL amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, type II diabetes mellitus, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

Therefore, because right kidney cancer, recurrent bladder 
tumors, claudation of the bilateral lower extremities, and a 
left kidney disorder are not among the disorders listed under 
38 C.F.R. § 3.309(e), an award of presumptive service 
connection based on herbicide exposure is not warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the evidence does not show a causal 
relationship between the claimed disorders and in-service 
herbicide exposure or to any other incident of active 
service, as will be discussed below. 

First, with respect to his kidneys, the Board notes that in a 
Report of Medical History, completed in conjunction with his 
entrance examination in July 1950, the Veteran complained of 
having had kidney stones or blood in his urine; however, upon 
clinical evaluation, no diagnosis was made with respect to 
his kidneys.  

Medical examinations in August 1953, December 1954, December 
1958, August 1964, May 1967, in addition to his June 1971 
separation examination, noted normal clinical evaluations of 
his genito-urinary system. The Board has considered a 
November 1971 treatment record, following his separation 
examination, but just prior to his separation from service, 
which indicated "still problems will r/o (rule out) renal 
problems & arterial disease." However, a renal disorder was 
not diagnosed at that time. 

With respect to the Veteran's bladder claim, the service 
treatment records do not show any complaints or treatment 
referable to this disorder.  In reference to his service 
connection claim for claudation of the bilateral lower 
extremities, medical examinations in August 1953, December 
1954, December 1958, August 1964, May 1967, in addition to 
his June 1971 separation examination, noted normal clinical 
evaluations of his lower extremities. Further, he denied 
having ever had or currently having, cramps in his legs in 
reports of medical history completed in December 1954, 
January 1955, December 1958, and May 1967. 

The Board has considered complaints by the Veteran of cramps 
in his legs in a Report of Medical History completed in 
conjunction with his June 1971 separation examination; 
however, the examining physician indicated that although the 
Veteran had infrequent aching of the muscles of the legs, 
they were not true leg cramps. He noted that the Veteran's 
complaints resolved spontaneously without treatment, 
complication, or sequela. No diagnosis was made with respect 
to his lower extremities.  Therefore, no chronic right 
kidney, bladder, lower extremity or left kidney disorders 
were noted in service. 

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's right kidney, recurrent bladder 
tumors, claudation of the bilateral lower extremities, or a 
left kidney disorder for many years after service discharge.  
Specifically, a January 1972 VA medical examination, 
completed shortly after separation from service, revealed no 
kidney disorders.  
	
	Further, complaints associated with his kidneys were first 
noted in October 2003.  Issues relating to his bladder were 
first raised in September 1999. With respect to his bilateral 
lower extremities, complaints were first noted in August 
1982. Therefore, the competent evidence does not reflect 
continuity of symptomatology with regards to any of these 
disorders.  
	
	To the extent that the Veteran is asserting continuity of 
symptomatology, the Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  The Board 
emphasizes the multi-year gap between discharge from active 
duty service (1971) and initial reported symptoms related to 
his kidneys in approximately 2003 (3 decade gap), bladder in 
approximately 1999 (nearly a 3 decade gap), and his bilateral 
lower extremities in approximately 1982 (a decade gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's right kidney cancer, recurrent bladder tumors, 
claudation of the bilateral lower extremities, and a left 
kidney disorder to active duty, despite his contentions to 
the contrary. Specifically, no medical professional has 
established a relationship between these disorders and active 
duty.  

Further, to the extent that the Veteran asserts a medical 
nexus between his currently-diagnosed disorders and active 
duty service, the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, right 
kidney cancer, recurrent bladder tumors, claudation of the 
bilateral lower extremities, and a left kidney are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his implied 
statements.  See Cartright, 2 Vet. App. at 25.  

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), malignant tumors are regarded as a chronic 
diseases.  However, in order to trigger the presumption, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (2009).  As the evidence of 
record fails to establish any clinical manifestations of 
right kidney cancer or recurrent bladder tumors within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied. 

In sum, the evidence does not support a grant of service 
connection for right kidney cancer, recurrent bladder tumors, 
claudation of the bilateral lower extremities, and a left 
kidney disorder.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records. 
Further, the Veteran submitted private treatment records.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of right kidney cancer, recurrent bladder 
tumors, claudation of the bilateral lower extremities, and a 
left kidney disorder, no evidence of these disorders for many 
years after separation, and no competent evidence of a nexus 
between service and his claims, a remand for a VA examination 
would unduly delay resolution.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right kidney disorder, claimed as 
transitional cell carcinoma right renal pelvis, status post 
radical nephro-ureterectomy due to exposure to herbicides, is 
denied.

Service connection for a bladder disorder, claimed as 
recurrent bladder tumors due to exposure to herbicides, is 
denied.

Service connection for claudication of the bilateral lower 
extremities, claimed as due to exposure to herbicides, is 
denied.

Service connection for a left kidney disorder, claimed as due 
to exposure to herbicides, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


